Title: To George Washington from William Deakins, Jr., 24 August 1792
From: Deakins, William Jr.
To: Washington, George



Sir
Bath [Va.] August 24th 1792

Your much Esteem’d favor of the 13th Instant (Covering a Letter for my Brother & Mr Jones) came safe to hand yesterday. My Brother is now here. I have Enquired of him, respecting Mr Benja. Jones, he thinks him an honest reasonable Man, & will Act with him to Value Mr Mercers Land agreeable to your request.

Doctr James Stewart who holds one third of the same Tract with Mr Mercer, is now here, he has (I believe,[)] received letters from Mr Mercer, he leaves this tomorrow, & will call in his way home, to see the Land, and give Orders for a Division to take place.
I hope whenever I can be usefull to your Excellency, you will freely command me, Assuring Yourself it gives me the Utmost pleasure to execute any of your commands. With every Sentiment of Respect & Esteem—I am Your Excellency’s Most Obt Servt

Will. Deakins Junr

